Case 0:18-cv-62593-DPG Document 121-1 Entered on FLSD Docket 04/12/2019 Page 1 of 1


    From:                  Gershoni, Elan
    To:                    Davis, James; Wei, Joannie; Scott, Elizabeth C.
    Cc:                    O"Quinn, Ryan; Rodriguez, Javier
    Subject:               FTC v. Simple Health; Relief Related to PI Hearing
    Date:                  Tuesday, April 02, 2019 7:16:56 AM


    Team FTC,

    We intend to timely seek the following relief from the Court:

         1.  Exclusion of all testimonial evidence not subject to cross-examination, including the
            declarations and exhibits submitted in support of the FTC’s request for injunctive relief, from
            consideration in connection with any further injunctive relief;
         2. Requiring the FTC to make all witnesses who submitted declarations in support of the FTC’s
            request for injunctive relief available for cross-examination at the preliminary injunction
            hearing;
         3. Allowing evidence to be admitted at the preliminary injunction hearing, including live
            testimony from Mr. Dorfman and his experts (whose CVs and contact information we will
            email to the FTC concurrently with seeking that relief so as to avoid unnecessarily publishing
            that information);
         4. Allowing Mr. Dorfman’s professionals, i.e., DLA Piper and its attorneys and staff, to bring
            laptops into the preliminary injunction hearing and use the Court’s IT systems, including A/V
            display systems.

    Please advise by 3 P.M. EST today as to whether the FTC consents to, opposes, or takes no position
    regarding any of foregoing relief.

    Thank you.

    Elan A. Gershoni
    T +1 305.423.8567
    F +1 305.675.0527
    E elan.gershoni@dlapiper.com




    DLA Piper LLP (US)
    200 South Biscayne Boulevard, Suite 2500
    Miami, FL 33131-5341
    United States
    www.dlapiper.com


    Please consider the environment before printing this email.

    The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use
    of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
    unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its
    contents, is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy
    all copies of the message. To contact us directly, send to postmaster@dlapiper.com. Thank you.




                                                                                                                   Attachment A
